Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant Arguments/Amendments

Claim Objection 
Thank you for correcting the claim objection.  The objection has been withdrawn.  

Arguments Against the 112 Rejection 
Thank you for correcting the majority of the 112(b) rejections.   The newly made amendments have resulted in the former 112(b) rejections on claims 2-7 being withdrawn.  However, a new rejection for claim 3 is now added.  

Arguments Against the 102 Rejection 
Applicants argue, “The examiner maintains that the term “organoid” is extremely broad and can be used to define any clumps of cells which develop in the cell culture.  However, in contrast with the term “aggregate” that refers to a mere grouping of cells of the same type, “organoids” are not mere clumps of cells but are specific 3D culture systems of organ-specific cell types that develop from stem cells and self-organize (or self-pattern) through cell sorting and spatially restricted lineage commitment in a manner similar to the situation in vivo…..The term “organoid” is a well-understood in the art and would not be interpreted by the skilled person in the art as equivalent to “aggregate” or “clumps”…..”
	In the specification, there is not precise definition of organoid provided that defines structure and function that the organoid is required to have.  In absence of an actual definition, the term organoid may be given a broadest reasonable interpretation and defined as merely a clump of cells that comprise some organ related function, including mere expression of organ specific proteins.  
	Applicants also argue that Lutolf “merely relates to arrays of discrete cell culture microenvironment for conventional cell culturing in a matrix, rather than to a method of making an array of organoids.”  
	In order to successfully have such an array, there must be conditions available that would allow cells in the array to survive and thrive.  The Lutolf reference is adequate because it discloses the culture of a small clump of such cells which can be interpreted as being organoids.  Applicants’ specification fails to precisely define an organoid.  Therefore, there can be variation in organoid structure present in the prior art references.  Thus, a clump of cells in culture conditions read on the claims.  Furthermore, “conditions suitable for organoid development” are not defined in specification.  Therefore, any conditions that can promote organoid growth and development are suitable.  
	Applicants further argue, “Lutolf does not teach or suggest describing microwells, but rather describes a screening of 3D matrices around single cells and the wells that are too small to allow organoid formation within the wells themselves.”
	The organoids are not required to be a certain size; therefore, they can be rather small.  Lutolf teaches the formation of aggregates which indicate more than one cell is present.  The aggregates can be considered an organoid since they constitute a collection of cells and there is nothing in the claim language that further distinguishes the claimed organoids from aggregates structurally or functionally.  
	Applicants further argue, that the claimed invention differs from Lutolf because, “the cells in Lutolf are cultured in separate growth medium and differentiated by conventional means (page 41-42 of Lutolf) prior to being added onto/into discrete volumes of substrate.  As such, in Lutolf the stem cells are not cultured in situ to allow their aggregation into multicellular stem cell containing aggregates, then cultured in situ in conditions suitable for organoid development…”
	In situ means in a natural or original place.  The term “in situ” does not preclude previous culturing steps before seeding the stem cells.  Because the transitional term comprising is used, it is permissible for additional culturing/differentiation to occur before the seeding step.  Lutolf still teaches an aggregation of cells/organoid formation as mentioned in claims 1ii and 1iii.
	Applicants mainly argue that Ejiri does not cure the deficiencies of Lutolf.  However, because Lutolf is not a deficient primary reference, Ejiri is still a proper secondary reference.  Applicants also argue that Ejiri focuses on spheroids instead of organoids.  As argued previously, applicants have not distinguished spheroids from organoids.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 3 is confusing because claim 2 recites ….”an overlay wherein the overlay comprises a gel or viscous solution, wherein the overlay comprises a cell compatible material that supports organoid development and maintenance, and wherein the viscous solution is a dilute hydrogel.”  Claim 3, mentions a “surface hydrogel and/or overall hydrogel” The current drafting of claims 2 and 3 causes confusion because it is unclear if claim 3 narrows the overlay to be a viscous solution with a diluent or if this construction is actually referring back to the alternative where the overlay is composed of gel.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, and 7,18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lutolf (WO 2014180970)

Lutolf teaches a method for making an array comprising 1. Seeding stem cells on a surface, culturing the stem cells of step i) in situ to allow their aggregation into multicellular stem cells containing aggregates, culturing the multicellular stem cell containing aggregates of ii)  in situ conditions suitable for organoid development, wherein the array of organoids is within a single focal plane and the surface may be overlaid with a regular tessellation, such that the organoids are uniquely positioned within adjacent tiles of the tessellation, wherein the surface comprises a biofunctional hydrogel.  The invention utilizes a multiwell plate.  The multiwall plate has wells that are each spaced a precise and consistent distance from its neighboring wells.  Therefore, a tessellation pattern can easily be overlaid over the multiwall plate since distance between the wells is the same.  The terms “aggregates” and “organoids” are extremely broad; they can be used to define clumps of cells which develop in the cell culture section in Pages 40-42. (Abstract, Pages 8, 10-12, Pages 40-42) as in instant Claim 1, overlaying the multicellular stem cell containing aggregates with an overlay, wherein the overlay comprises a gel or viscous solution, preferably wherein the overlay comprises a cell compatible material that supports organoid development and maintenance, more preferably wherein the cell compatible material is a hydrogel, preferably when the viscous solution is a dilute hydrogel, (Pages 8-12).  The stiffness range of the hydrogel matrix can be between 300 to 5400 Pa (Page 4, last full paragraph) which encompasses the claimed range as in instant Claims 2 and 17-18, wherein the surface hydrogel and/or overlay hydrogel comprise naturally derived biomaterials, preferably wherein the naturally derived biomaterials are selected from the group comprising: 1. Polysaccharides comprising laminins, collagens (Page 5, last paragraph) as in instant Claim 3, Page 3 states that “the hydrogels used, which are obtained by cross-linking hydrogel precursor molecules are preferably polyethylene glycol branched PEG polymers (synthetic) (Page 3 and Page 17)  as in instants Claim 4 and 19-20, Lutolf further teaches wherein the surface comprises an array of microwells, wherein each microwell in the array is capable of supporting aggregation of a defined number of stem cells into a multicellular aggregate of pre-defined size and shape, and/or spatially confined cell expansion and/or self-organization of stem cells and organoid development (Page 40-42) as in instant Claim 5, wherein the surface comprises one or more bioactive factors that promote stem cell expansion, differentiation, self-organization and/or organoid development, preferably wherein the one or more bioactive factors are extracellular matrix factors and/or proteins of major signaling pathways, more preferably wherein the bioactive factors are proteoglycans, non-proteoglycan polysaccharide, or fibrous proteins(Pages 5-8) as in instant Claim 7.
The reference anticipates the claim limitations



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be 
negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lutolf (WO 2014180970) in view of Ejiri (US 20140227784)

	Lutolf applies as above to teach claims 1 and 5.  Lutolf does not teach microwells with the claimed dimensions.  However, Ejiri does teach such claim limitations.  Ejiri does teach that cells can be encouraged to grow in an aggregate/clump form by placing the cells in microwells with a diameter in the range of 100 µm to 5,000 µm (Paragraph 8).  An artisan would have been motivated to have used a plate containing microwells of such diameter in order to encourage the cells to successfully clump together.  Because the reference teaches in Figures 7 and 8 that such microwell with such diameters can be used to successfully clump cells into an aggregate/organoid form, there is a huge expectation for success.  
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”). 
A review of the specification fails to provide evidence that the claimed concentration are critical. Absent such evidence it would have been obvious to an artisan of ordinary skill at the time of effectively filing Lutolf to try a finite number of possible diameters to predictably arrive at the claimed concentration through routine optimization. An artisan would have a reasonable expectation of success in optimizing the diameter because determining microwell diameters was long established in the art as demonstrated by Lutolf.  Thus Lutolf renders the instantly claimed diameter size above.
	The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one Known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."

	In the present situation, rationales A, B, E, F, and G are applicable.  Lutolf teaches a microwell plate apparatus.  Ejiri teaches the microwell dimensions that promote cell aggregation.  Thus, the teaching of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meets the criteria set forth in both Graham and KSR.


Conclusion

All claims stand rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/     Primary Examiner, Art Unit 1632